[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION
On or about March 4, 1989, the plaintiff refused the defendant's dispatcher's instructions to complete a round-trip undertaken by the plaintiff with a bus assigned to him on that date. The trip involved driving from the defendant's garage in Middletown picking up passengers at three locations and taking them to Kennedy Airport in New York. Plaintiff was instructed to wait at the airport after delivering the passengers in order to pick up other passengers from an inbound flight scheduled to arrive five hours later. The incoming plane which had been scheduled to arrive at 12:30 P.M. was delayed and did not arrive until 6:30 P.M.
The plaintiff thereafter drove the bus filled with CT Page 7010 passengers to a defendant's garage and refused to drive any further. Another driver finished the route. The plaintiff was fired by the defendant.